111 F.3d 136
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.In re:  Darius J. WHITSON, Sr., Debtor.Darius J. WHITSON, Sr., Appellant,v.TRANSOUTH FINANCIAL CORPORATION, Appellee.
No. 96-1904.
United States Court of Appeals, Eighth Circuit.
Submitted April 1, 1997.Filed April 9, 1997.

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Darius J. Whitson appeals the district court's1 affirmance of the bankruptcy court's2 grant of Transouth Financial Corporation's motion for relief from an automatic stay.  After careful review of the record and the parties' briefs, we conclude the district court's judgment was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.


2
We also deny Whitson leave to move for supplemental relief.



1
 The Honorable George F. Gunn, Jr., United States District Judge for the Eastern District of Missouri


2
 The Honorable James J. Barta, United States Bankruptcy Judge for the Eastern District of Missouri